DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidman (US 2007/0190362).
Weidman discloses a method of depositing a ruthenium-containing film (Fig. 9) on a substrate by a cyclical deposition process [0086] comprising: contacting the substrate with a first vapor phase reactant comprising a metalorganic precursor comprising a metal, such as titanium, aluminum, or zinc [0086]; [0088]; and contacting the substrate with a ruthenium tetroxide [0090]; wherein the ruthenium-containing film comprises at least one of a ternary ruthenium oxide [0093]. The cyclical deposition may 
Weidman discloses every limitation of claims 1-5, 10, 11, 24, and 26 and thus anticipates the claims. 
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dussarrat et al (US 2008/0038465).
Dussarrat discloses a method of depositing a ternary ruthenium oxide film on a substrate by a cyclical deposition process, comprising: contacting the substrate with a first reactant comprising metalorganic precursor [0032]-[0033], the metalorganic comprising a metal, such as barium [0104]; and contacting the substrate with a second reactant comprising ruthenium tetraoxide [0045] to form barium ruthenium oxide [0104]. 
Dussarrat discloses every limitation of claim 23 and thus anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) as applied above.
Weidman further discloses that other metal oxides may be deposited with the ruthenium oxide to form ternary oxides as an alternative to titanium, such as aluminum and zinc [0086]; [0088]; [0093].
Although Weidman does not explicitly disclose the claimed precursors of claims 14 or 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use conventional aluminum or zinc precusors to form ternary zinc ruthenium oxide and aluminum ruthenium oxide as suggested by Weidman as an alternative to titanium ruthenium oxide. 
Regarding Claims 18-22, Weidman discloses generating plasma during the deposition process to improve the deposited layer’s properties [0064]; alcohol may contact the surface of the substrate to achieve required wetting properties [0095]; and the substrate may be heated to a temperature of about 100°C. 
Thus, claims 14-22 would have been obvious within the meaning of 35 USC 103 over the combined teachings of 35 USC 103 over the teachings of Weidman. 
Claims 6, 7, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) as applied above in view of Marsh (US 2002/0008270).
Weidman does not disclose that the metalorganic precursor comprises platinum. 
Marsh discloses forming a platinum ruthenium alloy layer by CVD [0031], wherein the platinum precursor may be Pt(CO)2Cl2, etc. [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a ruthenium-containing layer of Weidman using a platinum metal organic precursor as suggested by Marsh as an alternative to titanium, aluminum, etc. since they were known to be suitable for forming platinum-ruthenium alloy films by vapor deposition.
Regarding Claim 25, Marsh discloses that the ruthenium-containing film comprises at least a portion of an electrode [0015]. 
Thus, claims 6, 7, and 25 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Weidman and Marsh. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) as applied above in view Hamalainen et al (US 2011/0020546).
Weidman does not disclose that the metalorganic precursor includes palladium. 
Hamalainen discloses forming a noble metal film by ALD [0034]-[0038], wherein palladium films are formed using precursors, such as Pd(thd)2 [0083]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a ruthenium-containing layer of Weidman 
Thus, claims 8 and 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Weidman and Hamalainen.
Claims 12, 13, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman (US 2007/0190362) as applied above in view Hatanpaa et al (US 2007/0148347).
Weidman does not disclose that the metalorganic precursor includes bismuth. 
Hatanpaa discloses that multicomponent bismuth-containing oxide films may be deposited by ALD using metalorganic precursors comprising bismuth, such as [(dmb)2Bi-O-Bi(dmb)2]2 [0015]-[0016]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a ruthenium-containing layer of Weidman using a bismuth metal organic precursor as suggested by Hatanpaa as an alternative to titanium, aluminum, etc. since they were known to be suitable for forming multicomponent oxide bismuth films by ALD.
Regarding Claim 27, Hatanpaa discloses a heterogeneous catalyst structure comprising the film, such as for fuel cell materials [0017]. 
Thus, claims 12, 13, and 27 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Weidman and Hatanpaa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715